Citation Nr: 0931881	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-21 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for multiple 
sclerosis (MS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 
1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

In April 2008, the Board remanded this case for further 
development.

The issue of service connection for multiple sclerosis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	In an unappealed January 1987 rating decision, the RO 
denied service connection for MS.

2.	The evidence added to the claims file since that decision 
raises the possibility of substantiating this claim.


CONCLUSION OF LAW

1.	The January 1987 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.	The claimant has submitted new and material evidence and 
so the claim for service connection for MS is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) require VA to notify the veteran of any 
evidence that is necessary to substantiate all elements of 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In light of the favorable 
determination with respect to whether new and material 
evidence has been submitted to reopen a claim for service 
connection for MS, and the need to remand for additional 
development with regard to the merits of the issue, no 
further discussion of VCAA compliance is needed at this time.

Pertinent Laws and Regulations

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  "New" evidence 
means existing evidence not previously submitted to agency 
decision makers.  "Material" evidence is newly submitted 
evidence that relates to an unestablished fact necessary to 
substantiate the claim and presents the reasonable 
possibility of substantiating the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  See 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).  Moreover, where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and multiple 
sclerosis becomes manifest to a compensable degree within 
seven years from the date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

Analysis

As noted in the Introduction, the Veteran's claim for service 
connection for MS was originally denied by the RO in a rating 
decision dated in January 1987.  The Veteran did not appeal 
that decision.

At the time of the January 1987 rating decision, the evidence 
of record consisted of the Veteran's service treatment 
records from March 1966 to May 1970, October 1981 private 
medical records from Dr. Burch, May 1985 private medical 
records of Dr. Kornhiser, Social Security Administration 
records from January 1987 including an October 1986 
examination, and the November 1986 letter from Dr. Burch.

That rating decision denied service connection for MS on the 
basis that "MS is not shown in service or shown to a 
compensable degree within the presumptive period."  The 
Veteran was notified of the adverse decision and his right to 
appeal by letter in June 1987.  He did not file an appeal.

The Veteran sought to reopen the claim in May 2002.

The unappealed January 1987 RO decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As explained above, 
the Veteran's claim for service connection for MS may only be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Therefore, the 
Board's inquiry will be directed to the question of whether 
any additionally received evidence relates to an 
unestablished fact necessary to substantiate the claim, 
namely whether symptoms of MS were present during the 
Veteran's military service or within the seven-year 
presumptive period after service.

The additional evidence

Evidence received since January 1987 consists of: (1) the 
July 1987, September 1987 to October 1989, and April 1990 to 
August 1993 treatment records from Dr. Burch; (2) the October 
1987 records of Dr. Burnstein; (3) the March 1996 to January 
1997 records of Dr. Archibald; (4) the May 1997 VA vision 
examination; (5) the May 1997 VA medical examination for aid 
and attendance benefits; (6) the VA treatment records from 
September 2003 to June 2004; (7) the May 2004 hospital 
records from Carilion Health System; (8) the Veteran's 
caregiver's June 2004 statement; (9) the Veteran's July 2004 
statement; (10) the Veteran's August 2004 statement relating 
his in-service eye trouble and fatigue to his current MS; 
(11) internet articles from the National Multiple Sclerosis 
Society; (12) the MS Champions article; and (13) the 
Veteran's December 2006 statement.

The Veteran's treatment the July 1987, September 1987 to 
October 1989, and April 1990 to August 1993 treatment records 
from Dr. Burch (item 1) show treatment for MS.  The medical 
records from the Dr. Burnstein, (item 2) diagnose the Veteran 
with nutcracker esophagus.  The records of Dr. Archibald 
(item 3) relate to the Veteran's hip surgery.  The VA vision 
examination (item 4) addressed the effect the Veteran's MS 
has on his eyes.  The VA treatment records, the Carilion 
Health System hospital records; the Veteran's caregiver's 
statement, the Veteran's July 2004 statement (items 5-9) 
relate to the current severity of the Veteran's MS.  These 
items are new in that they did not exist at the time of the 
prior decision.  However, these items do not address the 
unestablished fact of whether symptoms of MS were present 
during the Veteran's military service or within the seven-
year presumptive period after service, and therefore are not 
material to this claim.

May 1997 VA medical examination for aid and attendance 
benefits shows that the examiner noted that multiple 
sclerosis started in the early 1970's.  It was noted that the 
Veteran reported having trouble with his extremities.  It was 
indicated that he started getting double vision and his arm 
and leg began to have numbness and tingling.  It was also 
noted that the diagnosis of MS was in the 1980's.  In 
addition, the Veteran has submitted internet articles from 
the National Multiple Sclerosis Society and the MS Champions 
article (items 11-12) refer to early symptoms of MS that are 
often misdiagnosed.  The Veteran's August 2004 and December 
2006 statements (items 10 & 13) relate his in-service medical 
complaints to his current MS.  The May 1997 VA examination 
reports shows that he reported the onset of symptoms within 7 
years of separation from active service and the examiner 
noted that MS started in the early 1970's.  These items are 
new in that they did not exist at the time of the prior 
decision and material as they relate to the unestablished 
fact of potential in-service symptoms of the current 
disability and the possible onset MS within the seven year 
presumptive period.

Consequently, because there is evidence which suggests that 
the Veteran's health complaints in service may be related to 
his current disability, the new evidence does raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.  Therefore, the Board finds that the 
Veteran's attempt to reopen his claim of entitlement to 
service connection for MS is successful.


ORDER

The claim of entitlement to service connection for multiple 
sclerosis (MS) is reopened.

REMAND

Once a claim has been reopened based on the submission of new 
and material evidence, the VA has a statutory duty to assist.  
38 U.S.C.A. § 5103A (f).  Moreover, under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA 
medical examination in disability compensation (service 
connection) claims when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

The existing evidence shows a diagnosis of a current 
disability and some sick call complaints of pain and fatigue.  
The new evidence suggests that the Veteran's health 
complaints in service may be related to his current 
disability.  The articles submitted suggest that seemingly 
unrelated complaints of pain, numbness, and fatigue among 
others may in fact be symptoms of MS.  The May 1997 VA 
examination report noted reported symptoms in the early 
1970's.  VA does not, however, have sufficient competent 
medical evidence on file to make a decision on the claim in 
that the record does not contain an opinion regarding the 
onset of the Veteran's MS.  Thus a medical examination is 
required.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for the 
appropriate VA examination by a 
physician to provide an opinion as to 
the onset of his current multiple 
sclerosis (MS).  All indicated tests 
and studies should be accomplished, 
and clinical findings should be 
reported in detail.  The Veteran's 
claims folder must be made available 
to and reviewed by the examiner.  
    
After review of the Veteran's service 
treatment records and examination of 
the Veteran, the examiner should 
indicate the date of onset of the 
Veteran's MS taking into account his 
assertions of symptomatology during 
service.  The examiner should provide 
an opinion as to whether there is a 
50 percent probability or greater 
that multiple sclerosis had its onset 
during the Veteran's period of active 
duty September 1966 to June 1970.  
The examiner should include 
discussion of whether any complaints 
inservice, including complaints of 
flu symptoms in June 1968 and January 
1969, abdominal pain from June 1969 
through October 1969, and right 
shoulder pain in November 1969, are 
related to the currently diagnosed 
MS.  The rationale for all opinions 
expressed must also be provided.  

2.	After the above development is 
completed, adjudicate the claim.  If 
the benefits sought are denied, 
provided the Veteran a supplemental 
statement of the case and return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


